[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff wife, 26, and the defendant husband, 36, married on August 5, 1989 at Morgan Hill, California. The plaintiff has resided in Connecticut continuously for more than one year prior to the entry of the decree. No child has been born to the plaintiff since the marriage.
Both parties are in good health. the plaintiff is licensed as a hairdresser by both California and this state. She is employed as such in Brookfield. She is also a certified nursing assistant. The defendant is a member of the Carpenters 
Millrights Union. During the marriage he held several positions, mostly in the construction industry, and at trial was employed as a roof framer.
The parties separated on June 1, 1993, two weeks after the plaintiff had breast augmentation cosmetic surgery at St. Luke's/Roosevelt Hospital in New York City (Plaintiff's Exhibits D, E and F). The defendant had received Home Depot stock which was liquidated to finance the surgery.
The plaintiff complained that the defendant was abusive but the court finds such charges not proven. Also the court finds the defendant is not responsible for the $206.70 Winner's Circle charge. The court does find that the defendant was the more credible witness.
Having reviewed the evidence in light of the statutory criteria., the court enters a decree dissolving the parties' marriage on the ground of irretrievable breakdown with the following orders.
1. No alimony is awarded.
2. The plaintiff shall continue to be solely responsible for the liabilities listed on her financial affidavit.
3. The defendant shall be solely responsible for his debts including the Hertz bill.
4. The defendant shall keep the parties' furniture and pay the plaintiff $2,500.00 for her interest. He will surrender to her the items originally owned by her mother as well as certain VCR tapes.
5. The defendant shall retain his union annuity fund. CT Page 7015
6. The plaintiff's maiden name is restored to her.
The clerk of the court is directed to prepare the judgment file.
HARRIGAN, J.